Name: Commission Implementing Regulation (EU) 2019/791 of 16 May 2019 amending for the 302nd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  European construction;  politics and public safety
 Date Published: nan

 17.5.2019 EN Official Journal of the European Union L 129/1 COMMISSION IMPLEMENTING REGULATION (EU) 2019/791 of 16 May 2019 amending for the 302nd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(1) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 14 May 2019, the Sanctions Committee of the United Nations Security Council decided to add one entry and to remove one entry from the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 2019. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entry shall be added under the heading Legal persons, groups and entities: Islamic State in Iraq and the Levant  Khorasan (ISIL- K) (alias (a) ISIL Khorasan (b) Islamic State's Khorasan Province (c) ISIS Wilayat Khorasan (d) ISIL's South Asia Branch e) South Asian Chapter of ISIL). Other information: Islamic State of Iraq and the Levant - Khorasan (ISIL - K) was formed on January 10, 2015 by a former Tehrik-e Taliban Pakistan (TTP) commander and was established by former Taliban faction commanders who swore an oath of allegiance to the Islamic State of Iraq and the Levant (listed as Al-Qaida in Iraq). ISIL  K has claimed responsibility for numerous attacks in both Afghanistan and Pakistan. Date of designation referred to in Article 7e(e): 14.5.2019. (2) The following entry under the heading Natural persons is deleted: Nessim Ben Mohamed Al-Cherif Ben Mohamed Saleh Al-Saadi (alias (a) Nassim Saadi, (b) Dia el Haak George, (c) Diael Haak George, (d) El Dia Haak George, (e) Abou Anis, (f) Abu Anis). Address: (a) Via Monte Grappa 15, Arluno (Milan), Italy; (b) Via Cefalonia 11, Milan, Italy (domicile, last known address). Date of birth: (a) 30.11.1974, (b) 20.11.1974. Place of birth: (a) Haidra Al-Qasreen, Tunisia; (b) Lebanon; (c) Algeria. Nationality: Tunisian. Passport No: M788331 (Tunisian passport issued on 28.9.2001, expired on 27.9.2006). Other information: (a) In detention in Italy until 27.4.2012; (b) Father's name is Mohamed Sharif; (c) Mother's name is Fatima. Date of designation referred to in Article 2a (4) (b): 12.11.2003.